Decided 9 December, 1901.
On Rehearing.
Mr. Chief Justice Bean
delivered the opinion.
A contention is made that the record of the recorder’s *585court was incompetent because it stated that the defendant was convicted of gambling. The complaint charged him with conducting as owner a gambling game for money, and to this charge he entered a plea of guilty. The record of the plea, therefore, was competent evidence of an admission by him of a disputed fact in the present action, and its competency is not affected by an erroneous statement in entering the judgment.
Again, it is insisted that .the court erred in stating to the jury the general provisions of the act of 1878 defining unlawful gaming, and the penalties for a violation thereof. The section of the statute under which the present action was instituted (Hill’s Ann. Laws, § 3528) is a part of the act referred to, and is intelligible only by reference to the other provisions. It particularly refers to the unlawful gaming defined and punished by other sections, and is, in effect, one of the penalties for the violation of the act. It creates a cause of action in favor of the loser of money at certain gambling games against the dealer or player winning the same, or the proprietor of such game, to recover double the amount lost. One of the issues in the case was whether defendant had violated the statute by conducting as owner or proprietor one of the prohibited games, and no recovery could be had unless the jury found that fact against him. It was therefore quite proper for the court to explain, as it did in a general way, the several provisions of the act, to give the jury, as it stated at the time, “a view of the law of these sections.”
The former judgment will be adhered to.
Aeeirmed on Rehearing.